     Case 17-20550        Doc 53      Filed 10/02/18       Entered 10/02/18 15:26:33            Page 1 of 9


                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      HARTFORD DIVISION

       In re: D'LUBAC, PAUL PETER, IV                                 §    Case No. 17-20550-JJT
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         Thomas C. Boscarino, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $65,465.74                           Assets Exempt: $17,404.71
 (without deducting any secured claims)
 Total Distribution to Claimants:$5,417.05             Claims Discharged
                                                       Without Payment: $23,740.65

 Total Expenses of Administration:$1,507.56


         3) Total gross receipts of $     7,250.00       (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $      325.39 (see Exhibit 2    ), yielded net receipts of $6,924.61
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
    Case 17-20550           Doc 53       Filed 10/02/18         Entered 10/02/18 15:26:33              Page 2 of 9



                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                         $117,966.72        $102,171.33             $0.00              $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           1,507.56          1,507.56           1,507.56

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                 49,162.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                     32,416.45           5,417.05           5,417.05          5,417.05

                                          $199,545.17        $109,095.94          $6,924.61         $6,924.61
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on April 15, 2017.
  The case was pending for 18 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 09/18/2018                 By: /s/Thomas C. Boscarino
                                        Trustee, Bar No.: CT05466


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                  Case 17-20550              Doc 53        Filed 10/02/18           Entered 10/02/18 15:26:33                 Page 3 of 9




                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                          UNIFORM                                $ AMOUNT
               DESCRIPTION
                                                                                         TRAN. CODE 1                            RECEIVED
     Preferential Transfers                                                              1241-000                                  7,250.00


    TOTAL GROSS RECEIPTS                                                                                                          $7,250.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                          UNIFORM                                $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                         TRAN. CODE                                 PAID
 D'LUBAC, PAUL PETER, IV                          Dividend paid 100.00% on
                                                  $325.39; Claim# SURPLUS;
                                                  Filed: $325.39; Reference:             8200-002                                   325.39

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                           $325.39
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS         CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED          PAID
                                                       CODE                6D)
           1      Ford   Motor Credit Company,         4220-000              30,104.62             29,233.26              0.00                 0.00
                  LLC
           2      Ford   Motor Credit Company,         4220-000              10,165.56              9,168.02              0.00                 0.00
                  LLC
           3      Ford   Motor Credit Company,         4220-000            N/A                     38,183.89              0.00                 0.00
                  LLC
           5      Bank   of America, N.A.              4220-000              26,841.86             25,586.16              0.00                 0.00

 NOTFILED         Ally Financial                       4210-000              50,854.68            N/A                   N/A                    0.00


    TOTAL SECURED CLAIMS                                                   $117,966.72          $102,171.33              $0.00                $0.00




UST Form 101-7-TDR (10/1/2010)
            Case 17-20550            Doc 53   Filed 10/02/18           Entered 10/02/18 15:26:33          Page 4 of 9


EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                          UNIFORM
    PAYEE                                                CLAIMS               CLAIMS             CLAIMS         CLAIMS
                                           TRAN.
                                                        SCHEDULED            ASSERTED           ALLOWED          PAID
                                           CODE
 Trustee Compensation - Thomas C.              2100-000            N/A               1,442.46      1,442.46        1,442.46
 Boscarino, Chapter 7 Trustee
 Trustee Expenses - Thomas C. Boscarino,       2200-000            N/A                  14.74         14.74             14.74
 Chapter 7 Trustee
 Other - Rabobank, N.A.                        2600-000            N/A                  10.00         10.00             10.00

 Other - Rabobank, N.A.                        2600-000            N/A                  10.00         10.00             10.00

 Other - Rabobank, N.A.                        2600-000            N/A                  10.00         10.00             10.00

 Other - Rabobank, N.A.                        2600-000            N/A                  10.00         10.00             10.00

 Other - Rabobank, N.A.                        2600-000            N/A                  10.36         10.36             10.36

 TOTAL CHAPTER 7 ADMIN. FEES                                 N/A                   $1,507.56      $1,507.56       $1,507.56
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                          UNIFORM
    PAYEE                                                CLAIMS               CLAIMS             CLAIMS         CLAIMS
                                           TRAN.
                                                        SCHEDULED            ASSERTED           ALLOWED          PAID
                                           CODE
                                                      None

 TOTAL PRIOR CHAPTER ADMIN.                                  N/A                        $0.00        $0.00              $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                          UNIFORM        CLAIMS               CLAIMS
   CLAIM                                                SCHEDULED            ASSERTED            CLAIMS         CLAIMS
    NO.           CLAIMANT                 TRAN.          (from Form        (from Proofs of     ALLOWED          PAID
                                           CODE               6E)                Claim)
 NOTFILED   Internal Revenue Service       5800-000             5,135.00          N/A               N/A                  0.00

 NOTFILED   Internal Revenue Service       5800-000            17,255.00          N/A               N/A                  0.00

 NOTFILED   Internal Revenue Service       5800-000            16,508.00          N/A               N/A                  0.00

 NOTFILED   Internal Revenue Service       5800-000             4,758.00          N/A               N/A                  0.00

 NOTFILED   Conn Dept   of Revenue         5800-000                155.00         N/A               N/A                  0.00
            Services
 NOTFILED   Conn Dept   of Revenue         5800-000                162.00         N/A               N/A                  0.00
            Services
 NOTFILED   Conn Dept   of Revenue         5800-000             2,708.00          N/A               N/A                  0.00
            Services
 NOTFILED   Conn Dept   of Revenue         5800-000             2,481.00          N/A               N/A                  0.00
            Services
 TOTAL PRIORITY UNSECURED                                     $49,162.00                $0.00        $0.00              $0.00
 CLAIMS


UST Form 101-7-TDR (10/1/2010)
            Case 17-20550       Doc 53    Filed 10/02/18        Entered 10/02/18 15:26:33          Page 5 of 9


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM     CLAIMS            CLAIMS
   CLAIM                                           SCHEDULED         ASSERTED            CLAIMS          CLAIMS
    NO.           CLAIMANT               TRAN.     (from Form       (from Proofs of     ALLOWED           PAID
                                         CODE          6F)               Claim)
      4     Peter William De Hertogh,   7100-000         8,675.80            5,356.61      5,356.61         5,356.61
            III
      4I    Peter William De Hertogh,   7990-000      N/A                       60.44         60.44              60.44
            III
 NOTFILED   Maki Law LLC                7100-000        12,352.35         N/A                N/A                  0.00

 NOTFILED   Webster Bank N.A.           7100-000         3,089.69         N/A                N/A                  0.00

 NOTFILED   Bank of America             7100-000         6,321.62         N/A                N/A                  0.00

 NOTFILED   Bank of America             7100-000         1,976.99         N/A                N/A                  0.00

 TOTAL GENERAL UNSECURED                               $32,416.45          $5,417.05      $5,417.05        $5,417.05
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                     Case 17-20550                     Doc 53            Filed 10/02/18                  Entered 10/02/18 15:26:33                        Page 6 of 9
                                                                                                                                                                              Exhibit 8


                                                                                     Form 1                                                                                   Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 17-20550-JJT                                                                     Trustee:         (270180)        Thomas C. Boscarino, Chapter 7 Trustee
Case Name:         D'LUBAC, PAUL PETER, IV                                                    Filed (f) or Converted (c): 04/15/17 (f)
                                                                                              §341(a) Meeting Date:            05/24/17
Period Ending: 09/18/18                                                                       Claims Bar Date:                 10/26/17

                                  1                                          2                            3                         4                5                   6

                     Asset Description                                  Petition/              Estimated Net Value              Property        Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled         (Value Determined By Trustee,        Abandoned        Received by      Administered (FA)/
                                                                         Values              Less Liens, Exemptions,           OA=§554(a)        the Estate       Gross Value of
Ref. #                                                                                           and Other Costs)                                                Remaining Assets

 1        Deposits of money: Bank of America                                      19.98                          0.00                                     0.00                    FA

 2        Security dep. The Residences at 299 Colt Hwy                           912.50                          0.00                                     0.00                    FA

 3        Security dep. All State Construction Inc                               647.50                          0.00                                     0.00                    FA

 4        Bed, Dresser, Couch, (1) Laptop Computer, linens                   1,200.00                            0.00                                     0.00                    FA

 5        (1) Television, (1) Cell Phone                                         800.00                          0.00                                     0.00                    FA

 6        Debtor's Clothing                                                      400.00                          0.00                                     0.00                    FA

 7        Foresters Financial Life                                           1,129.14                            0.00                                     0.00                    FA
          Insurance: Paul Peter D

 8        Ret. or Pension Acct.: BNY Mellon's Pershing (u)                   4,977.27                            0.00                                     0.00                    FA

 9        2014 Ford F550                                                     Unknown                             0.00                                     0.00                    FA

10        2013 Ford F550                                                     Unknown                             0.00                                     0.00                    FA

11        2014 Ford F350                                                     Unknown                             0.00                                     0.00                    FA

12        2013 Maserati GranTurismo, 35000 miles (u)                        53,079.35                            0.00                                     0.00                    FA

13        Leaf Blowers,Weed Trimmers,Lawn Mowers,Etc                         2,300.00                            0.00                                     0.00                    FA

14        Customer Lists                                                     Unknown                             0.00                                     0.00                    FA

15        Preferential Transfers (u) (See Footnote)                                0.00                    18,364.19                                  7,250.00                    FA

 15      Assets      Totals (Excluding unknown values)                     $65,465.74                     $18,364.19                                 $7,250.00                 $0.00


      RE PROP# 15          Based upon total claims filed in the case and the costs of administration, Trustee only needed to
                        collect $7,250.00 of the $10,000.00 compromised amount to effect a 100% distribution, plus interest,
                         to creditors.



      Major Activities Affecting Case Closing:

                  4/18/17-Review schedules and prepare dcoument production memo.
                  4/25/17-Receive and review e-mail from Atty Maki re his client's claim against the debtor.
                  5/17/17-Follow up e-mail sent to debtor's counsel re lack of document production.
                  5/19/17-Review initial debot document production and e-mail to counsel re deficiency therein.
                  5/20/17-Review supplemantal debtor document production.
                  5/23/17-Follow up e-mail sent to debtor's counsel re deficiency in document production. Review supplemental debtor document production.
                  5/24/17-Follow up e-mail sent to Atty Habib re deficiency in doucment production. Tcw Atty Maki.
                  5/25/17-Review e-mail from Atty Maki.


                                                                                                                                               Printed: 09/18/2018 06:25 PM    V.14.14
                  Case 17-20550                    Doc 53             Filed 10/02/18                  Entered 10/02/18 15:26:33                        Page 7 of 9
                                                                                                                                                                               Exhibit 8


                                                                                 Form 1                                                                                      Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-20550-JJT                                                                  Trustee:            (270180)   Thomas C. Boscarino, Chapter 7 Trustee
Case Name:      D'LUBAC, PAUL PETER, IV                                                    Filed (f) or Converted (c): 04/15/17 (f)
                                                                                           §341(a) Meeting Date:          05/24/17
Period Ending: 09/18/18                                                                    Claims Bar Date:               10/26/17

                             1                                            2                                3                   4                  5                      6

                    Asset Description                                Petition/              Estimated Net Value            Property          Sale/Funds             Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled         (Value Determined By Trustee,      Abandoned          Received by         Administered (FA)/
                                                                      Values              Less Liens, Exemptions,         OA=§554(a)          the Estate          Gross Value of
Ref. #                                                                                        and Other Costs)                                                   Remaining Assets

               6/1/17-Review supplemental debtor document productions.
               6/4/17-Review supplemental debtor document production.
               6/5/17-Follow up e-mail sent to Atty Habib re deficiency in document procduction. Review supplemental debtor document productions.
               6/8/17-Follow up e-mails (2) sent to Atty Habib. Reply by e-mail to Atty Maki. Review e-mail from Atty Habib.
               7/717-Caluclate payments made to Ally Financial within one year before bankrupcty.
               7/7/17-E-mail to Atty habib re Trustee's claim of insider preferences re debtor's father.
               7/16/17-Review e-mail reply from Atty Habib re trustee's demand re insider preference payments. Reply thereto (from phone).
               7/20/17-Review debtor's 7/19/17 settlement proposal to Trustee's preference demand. Full re-examination of file. Draft e-mail reply to counsel.
               7/25/17-Receive and review e-mail from Atty Maki.
               7/27/17- Efile Report of Assets.
               7/28/17-USBC issues Notice of POC bar date: October 26, 2017. Follow up e-mail sent to Atty Habib re settlement discussions.
               8/10/17-Follow up e-mail sent to Atty Habib. Review his reply.
               8/22/17- Prepare Form 1. Transmit draft Rule 9019 Motion to Atty Habib for his review and comment.
               8/30/17-Follow up e-mail sent to Atty Habib re Rule 9019 Motion, etc.
               9/6/17- Efile Motion to Compromise.
               9/7/17-USBC issues NOH re Rule 9019 Motion. Hearing Date: October 5, 2017.
               9/8/17-E-file Cert of Service re NOH re Rule 9019 Motion.
               10/5/17-Attend hearing in USBC re Rule 9019 Motion.
               10/12/17-USBC issues Order Authorizing Compromise of Claim. Payment due date: November 11, 2017.
               10/13/17-Approve and transmit letter to Atty Habib re Compromise Order and payment due date (November 11, 2017).
               11/13/17-Receive and review e-mail from Atty Habib re delay in tender of compromise amount.
               11/14/17-Tcw Atty Habib re circumstances for tardiness in payment of compromise amount. Tcw Atty Maki re same. Review e-mail, with attachments, from Atty Maki.
               Further tcw Atty Habib re delinquent payment.
               11/21/17-Follow up e-mail sent to Atty Habib re payment due the estate.
               11/27/17-Receive $1,000 partial payment re compromise.
               12/15/17-Review and reply to e-mail from Atty Maki.
               1/8/18-Quarterly case review. Follow up e-mail sent to Atty Habib. Response due: immediately. Review e-mail reply from Atty Habib. Process receipt of $1,000
               partial payment and e-mail to Atty Habib re same.
               1/22/18-Follow up e-mail sent to Atty Habib re balance due the estate.
               1/31/18-Partial payment of $1,000 received.
               2/2/18-E-mail from Atty Habib indicating that a further $3,000 payment was in the mail.
               2/5/18-E-mail response to 2/2/18 e-mail.
               2/5/18-Recieve a restricted $3,000 installment payment from Mr. D':Lubac's company. E-mail to Atty habib re same. Receive draft of writing from Atty habib re
               restriction on installment payment. Calculate amount necessary to complete administration of the case.
               2/9/18-Follow up e-mail sent to Atty Habib.
               2/12/18-Recieve writing removing restriction on deopisit of $3,000 installment payment. E-mail to Atty Habib re same. Update Form 1 memos.
               2/16/18-Review and rply to e-mail from Ms. Elovich.
               2/26/18-Receive $1,250 installment payment.


                                                                                                                                           Printed: 09/18/2018 06:25 PM        V.14.14
                   Case 17-20550                     Doc 53         Filed 10/02/18               Entered 10/02/18 15:26:33                       Page 8 of 9
                                                                                                                                                                       Exhibit 8


                                                                             Form 1                                                                                    Page: 3

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-20550-JJT                                                           Trustee:          (270180)   Thomas C. Boscarino, Chapter 7 Trustee
Case Name:       D'LUBAC, PAUL PETER, IV                                            Filed (f) or Converted (c): 04/15/17 (f)
                                                                                    §341(a) Meeting Date:        05/24/17
Period Ending: 09/18/18                                                             Claims Bar Date:             10/26/17

                              1                                        2                          3                    4                    5                      6

                    Asset Description                               Petition/         Estimated Net Value         Property             Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled    (Value Determined By Trustee,   Abandoned             Received by       Administered (FA)/
                                                                     Values         Less Liens, Exemptions,      OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                  and Other Costs)                                                 Remaining Assets

                4/6/18- Review and execute TFR.
                4/6/18- Email TFR to OUST.
                4/26/18-OUST e-files TFR with the USBC.
                4/27/18-USBC issues Notice of CMRD re TFR.
                5/23/18-USBC issues Order Approving TFR etc. Distribution date: June 11, 2018.
                6/11/18- Mail distribution checks to creditors.




     Initial Projected Date Of Final Report (TFR):       December 31, 2018            Current Projected Date Of Final Report (TFR):       April 6, 2018 (Actual)




                                                                                                                                      Printed: 09/18/2018 06:25 PM      V.14.14
                        Case 17-20550                    Doc 53      Filed 10/02/18               Entered 10/02/18 15:26:33                                Page 9 of 9
                                                                                                                                                                                Exhibit 9


                                                                                   Form 2                                                                                        Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:        17-20550-JJT                                                                    Trustee:            Thomas C. Boscarino, Chapter 7 Trustee (270180)
Case Name:          D'LUBAC, PAUL PETER, IV                                                         Bank Name:          Rabobank, N.A.
                                                                                                    Account:            ******2966 - Checking Account
Taxpayer ID #: **-***7536                                                                           Blanket Bond:       $19,960,270.00 (per case limit)
Period Ending: 09/18/18                                                                             Separate Bond: N/A

   1            2                           3                                        4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                T-Code              $                  $       Account Balance
11/27/17      {15}       Ecoturf Landscaping, LLC            Pymt per Compromise Order (Doc 44)                1241-000              1,000.00                                   1,000.00
11/30/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        10.00             990.00
12/29/17                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        10.00             980.00
01/09/18      {15}       Ecoturf Landscaping, LLC            Pymt per Compromise Order (Doc 44)                1241-000              1,000.00                                   1,980.00
01/31/18      {15}       Ecoturf Landscaping, LLC            Pymt per Compromise Order (Doc 44)                1241-000              1,000.00                                   2,980.00
01/31/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        10.00            2,970.00
02/12/18      {15}       Ecoturf Landscaping, LLC            Pymt per Compromise Order (Doc 44)                1241-000              3,000.00                                   5,970.00
02/26/18      {15}       Ecoturf Landscaping, LLC            Pymt per Compromise Order (Doc 44)                1241-000              1,250.00                                   7,220.00
02/28/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        10.00            7,210.00
03/30/18                 Rabobank, N.A.                      Bank and Technology Services Fee                  2600-000                                        10.36            7,199.64
06/11/18      101        Thomas C. Boscarino, Chapter 7      Dividend paid 100.00% on $14.74, Trustee          2200-000                                        14.74            7,184.90
                         Trustee                             Expenses; Reference:
06/11/18      102        Thomas C. Boscarino, Chapter 7      Dividend paid 100.00% on $1,442.46, Trustee       2100-000                                    1,442.46             5,742.44
                         Trustee                             Compensation; Reference:
06/11/18      103        Peter William De Hertogh, III       Dividend paid 100.00% on $5,356.61; Claim#        7100-000                                    5,356.61              385.83
                                                             4; Filed: $5,356.61; Reference:
06/11/18      104        Peter William De Hertogh, III       Dividend paid 100.00% on $60.44; Claim# 4I;       7990-000                                        60.44             325.39
                                                             Filed: $60.44; Reference:
06/11/18      105        D'LUBAC, PAUL PETER, IV             Dividend paid 100.00% on $325.39; Claim#          8200-002                                       325.39                0.00
                                                             SURPLUS; Filed: $325.39; Reference:

                                                                                  ACCOUNT TOTALS                                     7,250.00              7,250.00               $0.00
                                                                                          Less: Bank Transfers                           0.00                   0.00
                                                                                  Subtotal                                           7,250.00              7,250.00
                                                                                          Less: Payments to Debtors                                           325.39
                                                                                  NET Receipts / Disbursements                     $7,250.00              $6,924.61

                              Net Receipts :           7,250.00
                    Less Payments to Debtor :            325.39                                                                       Net             Net                   Account
                                                  ————————                        TOTAL - ALL ACCOUNTS                              Receipts     Disbursements              Balances
                                   Net Estate :       $6,924.61
                                                                                  Checking # ******2966                              7,250.00              6,924.61                0.00

                                                                                                                                   $7,250.00              $6,924.61               $0.00




{} Asset reference(s)                                                                                                                        Printed: 09/18/2018 06:25 PM        V.14.14
